Exhibit 10(p)

Execution Copy

EMPLOYMENT AGREEMENT

This EMPLOYMENT AGREEMENT (the “Agreement”) dated January 6, 2008 is made by and
between ENERGY FUTURE HOLDINGS CORP. (f/k/a TXU Corp.) (the “Company”), and John
Young (the “Executive”).

WITNESSETH

WHEREAS, the Company desires to employ Executive and to enter into an agreement
embodying the terms of such employment

WHEREAS, Executive desires to accept such employment commencing on the Effective
Date (as defined herein), in each case on the terms and conditions set forth
herein;

NOW, THEREFORE, in consideration of the mutual promises, covenants and
obligations contained herein, Company and Executive agree as follows:

1. Term of Employment. Subject to the provisions of Section 7 of this Agreement,
this Agreement and Executive’s employment hereunder shall be effective as of
January 31, 2008 (or such earlier date as Executive and the Company mutually
agree upon) (the “Effective Date”) and shall continue until the fifth
anniversary of the Effective Date (the “Initial Term”). Subject to the
provisions of Section 7 of this Agreement, the Initial Term shall be extended as
follows: (i) this Agreement shall automatically renew for an additional one
(1) year period commencing immediately following the last day of the Initial
Term and each one (1) year period thereafter (each, a “Renewal Term”), unless,
the Company or Executive provides the other party written notice of non-renewal
at least sixty (60) days prior to the end of the applicable term. The period
during which Executive is employed by the Company hereunder is hereinafter
referred to as the “Employment Term”.

2. Positions.

(a) During the Employment Term, Executive shall serve as Chief Executive Officer
(“CEO”) of the Company. Executive shall also serve as a member of the board of
directors of the Company (the “Board”) without additional compensation. In such
position, Executive shall have such duties, authority and responsibilities as
shall be determined from time to time by the Board, which duties, authority and
responsibilities are customary for Executive’s position in a business of a
similar size, type and nature to that of the Company. Executive shall be the
senior-most executive officer of the Company and shall report to the Board with
respect to his responsibilities to the Company.

(b) During the Employment Term, Executive shall devote Executive’s full business
time and best efforts to the performance of his duties hereunder and shall not
engage in any other business, profession or occupation for compensation or
otherwise which would conflict or interfere with the rendition of such services
either directly or indirectly, without the prior written consent of the Board;
provided, however, that nothing herein shall preclude Executive from
participating in civic and charitable activities and boards and from serving on
the outside board of directors of one other company and, subject to the prior
approval of the Board which approval shall not be unreasonably withheld, from
accepting appointment to or continuing to



--------------------------------------------------------------------------------

serve on such additional boards of directors or trustees of any other business
or corporation; provided, further, that, in each case, such activities do not
conflict or interfere with the performance of Executive’s duties hereunder or
conflict with Section 8.

3. Base Salary. During the Employment Term, the Company shall pay Executive a
base salary at the annual rate of $1,000,000, payable in regular installments in
accordance with the Company’s usual payment practices. Executive shall be
entitled to such increases, if any, in his base salary as may be determined from
time to time in the sole discretion of the Board, in accordance with the
Company’s normal annual review process for executives. Executive’s annual base
salary, as in effect from time to time, is hereinafter referred to as the “Base
Salary”.

4. Annual Bonus. With respect to each full fiscal year during the Employment
Term, Executive shall have the opportunity to earn an annual bonus award (the
“Annual Bonus”) of 100% of his Base Salary (“Annual Bonus Target”), as in effect
at the beginning of the applicable fiscal year, based upon the achievement of
annual performance targets established by the Board; provided, however, if
Executive achieves superior performance targets as established by the Board,
then Executive shall be eligible to receive a bonus award constituting 200% of
his Base Salary.

5. Equity Arrangements.

(a) Investment. In connection with the commencement of the Employment Term,
Executive shall invest a minimum of $3,000,000 in shares of common stock of the
Company (“Common Stock”) at the then Fair Market Value (as defined in the
Company’s 2007 Stock Incentive Plan for Key Employees) on the date of purchase.

(b) Options. As soon as practicable following the Effective Date, the Company
shall grant to Executive an option to purchase 7,500,000 shares of Common Stock
at a price per share of $5.00 (which the Company intends to be equal to the fair
market value of a share of Common Stock) (the “Option”), having a term of ten
(10) years, vesting (A) as to 3,750,000 shares at the rate of 20% on each of the
first five anniversaries of the Closing Date and (B) as to the other 3,750,000
shares at the rate of 20% on each of the Company’s fiscal years 2008 through
2012 upon the attainment of certain performance targets, and having such other
terms and conditions as are referenced below.

(c) Restricted Stock Units. As soon as practicable following the Effective Date,
the Company shall grant to the Executive 600,000 restricted stock units, payable
on the second anniversary of the grant date with one share of Common Stock for
each such unit, all of which shall be fully vested and nonforfeitable upon grant
(the “Restricted Stock Units”); provided, however, in the event Executive
voluntarily terminates his employment with the Company without Good Reason
(other than due to Disability; such terms as defined below) prior to the second
anniversary of the Effective Date, Executive shall forfeit all of the Restricted
Stock Units. Upon payment, the Company shall, at Executive’s election, withhold
whole shares of Common Stock from the Restricted Stock Units which would
otherwise be delivered to Executive having an aggregate fair market value as of
the date of payment that equals the amount required to satisfy the Company’s
withholding tax obligation. The Restricted Stock Units shall have such other
terms and conditions as are referenced below.

 

2



--------------------------------------------------------------------------------

(d) Governing Equity Agreements. The foregoing equity arrangements shall be
governed by the terms and conditions of the following plan and agreements: a
form of Management Stockholder’s Agreement attached hereto as Annex A, the 2007
Stock Incentive Plan attached hereto as Annex B, a form of Non-Qualified Stock
Option Agreement attached hereto as Annex C , a form of Restricted Stock Unit
Award Agreement attached hereto as Annex D, a form of Sale Participation
Agreement attached hereto as Annex E, and a form of Registration Rights
Agreement attached hereto as Annex F (collectively, the “Management Equity
Documents”).

6. Employee Benefits.

(a) Welfare, Savings and Retirement Benefits. During the Employment Term,
Executive shall be entitled to participate in the Company’s group health, life,
disability and other active employee and retiree welfare benefit plans and
arrangements, tax-qualified and non-qualified savings and pension benefit plans,
as in effect from time to time (collectively “Employee Benefits”), on a basis
which is no less favorable than is provided to other similarly situated
executives of the Company, to the extent consistent with applicable law and the
terms of the applicable plans. For purposes of eligibility to receive retiree
medical benefits under any retiree medical benefit plan or program of the
Company, Executive shall be deemed eligible for such benefits upon retirement at
anytime after reaching age 55, so long as Executive has completed five years of
service with the Company following the Effective Date; provided that in all
other respects Executive shall be subject to the terms and conditions of any
such retiree medical plan (including with respect to any requirement for
employee contributions).

(b) Fringe Benefits; Perquisites. During the Employment Term, Executive shall be
entitled to fringe benefits and perquisites consistent with the practices of the
Company, and to the extent the Company provides similar benefits or perquisites
(or both) to other similarly situated Company executives including, without
limitation, Company payment on behalf of the Executive of monthly membership
fees of a country club selected by Executive.

(c) Business Expenses. Subject to Company’s standard policies and procedures
with respect to expense reimbursement as applied to its executive employees
generally, Company shall reimburse Executive for, or pay on behalf of Executive,
reasonable and appropriate expenses incurred by Executive for business related
purposes. The Company shall pay Executive’s legal fees incurred to negotiate and
prepare the Agreement and all agreements related hereto (including, without
limitation, those Annexes hereto) (up to $25,000), together with a gross-up for
all taxes to the extent such payment is taxable to Executive.

(d) Relocation Expenses. The Company shall reimburse Executive for all
reasonable relocation expenses directly related to Executive’s relocation from
the metropolitan Chicago, Illinois area to the metropolitan Dallas, Texas area
in accordance with terms of the Company’s relocation policy and as otherwise
provided in Appendix A hereto. To the extent the Company’s payment or
reimbursement of such expenses are required to be included in the Executive’s
income for income tax purposes or as wages for employment tax purposes, the

 

3



--------------------------------------------------------------------------------

Company shall pay to the Executive an amount necessary to “gross up” Executive
for state and federal income and employment tax purposes (and for such taxes on
such gross-up payment), which gross up amount shall be paid to Executive no
later than the end of the applicable calendar year in which the expenses were
incurred.

7. Termination. The Employment Term and Executive’s employment hereunder may be
terminated by either the Company or the Executive at any time and for any
reason; provided that, unless otherwise provided herein, either party shall be
required to give the other party at least sixty (60) days advance written notice
of any termination of Executive’s employment. Notwithstanding any other
provision of this Agreement, the provisions of this Section 7 shall exclusively
govern Executive’s rights upon termination of employment with the Company and
its affiliates.

(a) By the Company For Cause or By Executive Due to Voluntary Resignation
Without Good Reason.

(i) The Employment Term and Executive’s employment hereunder may be terminated
by the Company for Cause (as defined below) and shall terminate upon Executive’s
voluntary resignation without Good Reason (as defined below). If Executive’s
employment is terminated by the Company for Cause, or if Executive resigns
without Good Reason, Executive shall be entitled to receive:

(A) within ten (10) days following the date of termination, unpaid Base Salary
and unused vacation earned through the date of termination;

(B) accrued, but unpaid Annual Bonus, earned for any previously completed fiscal
year, paid in accordance with Section 4 (except to the extent payment is
otherwise deferred pursuant to any applicable deferred compensation arrangement
with the Company);

(C) reimbursement, within sixty (60) days following submission by Executive to
the Company, as applicable, of appropriate supporting documentation, for any
unreimbursed business expenses properly incurred by Executive in accordance with
the Company’s policies prior to the date of Executive’s termination; provided
claims for such reimbursement (accompanied by appropriate supporting
documentation) are submitted to the Company within ninety (90) days following
the date of Executive’s termination of employment; and

(D) such Employee Benefits (including stock compensation), if any, as to which
Executive may be entitled under the employee benefit plans of the Company (the
amounts described in clauses (A) through (D) hereof being referred to as the
“Accrued Rights”).

Following such termination of Executive’s employment by the Company for Cause or
voluntary resignation by Executive without Good Reason, except as set forth in
this Section 7(a)(i) and for any rights to indemnification and claims for
liability insurance coverage under officer and director policies, Executive
shall have no further rights to any compensation or any other benefits under
this Agreement.

 

4



--------------------------------------------------------------------------------

(ii) For purposes of this Agreement, the terms:

(A) “Cause” shall mean (i) if, in carrying out his duties to the Company, the
Executive engages in conduct that constitutes (a) a material breach of his
fiduciary duty to the Company or its shareholders (including, without
limitation, a material breach or attempted breach of the provisions under
Section 8), (b) gross neglect or (c) gross misconduct resulting in material
economic harm to the Company, provided that any such conduct described in (a),
(b) or (c) is not cured within ten (10) business days after the Executive
receives from the Company written notice thereof, or (ii) Executive’s conviction
of, or entry of a plea of guilty or nolo contendere for, a felony or other crime
involving moral turpitude.

(B) “Good Reason” shall mean (i) a reduction in the Executive’s Base Salary or
the Executive’s annual incentive compensation opportunity (other than a general
reduction in Base Salary or annual incentive compensation opportunities that
affects all salaried employees of the Company equally); (ii) a transfer of the
Executive’s primary workplace by more than thirty-five (35) miles from the
current workplace; (iii) a substantial adverse change in the Executive’s title,
duties or responsibilities (including reporting responsibilities); or (iv) any
material breach of this Agreement; provided, however, that any isolated,
insubstantial and inadvertent failure by the Company that is not in bad faith
and is cured within ten (10) business days after the Executive gives the Company
written notice of any such event set forth above, shall not constitute Good
Reason.

(b) Disability or Death. (i) The Employment Term and Executive’s employment
hereunder shall terminate upon Executive’s death and may be terminated by the
Company if Executive has a Disability as hereinafter defined. Upon termination
of Executive’s employment hereunder for either Disability or death, Executive or
Executive’s estate (as the case may be) shall be entitled to receive:

(A) the Accrued Rights; and

(B) a pro-rata portion of the Annual Bonus, if any, that Executive would have
been entitled to receive pursuant to Section 4 hereof for the fiscal year of
termination as if Executive’s employment had not terminated (but with any
non-financial performance objectives deemed satisfied at a “target” level of
performance), multiplied by a fraction, the numerator of which is the number of
days during which Executive was employed by the Company in the fiscal year of
Executive’s termination, and the denominator of which is 365, with such bonus
payable to Executive pursuant to Section 4 at such time as such bonuses are paid
to other senior executives of the Company (“Pro-Rata Bonus”).

Following Executive’s termination of employment due to death or Disability,
except as set forth in this Section 7(b)(i) and for any rights to
indemnification and claims for liability insurance coverage under officer and
director policies, Executive shall have no further rights to any compensation or
any other benefits under this Agreement.

 

5



--------------------------------------------------------------------------------

(ii) “Disability” shall mean Executive’s physical or mental incapacity and
consequent inability, with reasonable accommodation, for a period of six
consecutive months to perform Executive’s duties; provided, however, in the
event the Company temporarily replaces Executive, or transfers Executive’s
duties or responsibilities to another individual, on account of Executive’s
inability to perform such duties due to a mental or physical incapacity which
is, or reasonably expected to become, a long-term disability, then Executive’s
employment shall not be deemed terminated by the Company and Executive shall not
be able to resign with Good Reason as a result thereof. Any question as to the
existence of the Disability of Executive as to which Executive and the Company
cannot agree shall be determined in writing by a qualified independent physician
mutually acceptable to Executive and the Company. If Executive and the Company
cannot agree as to a qualified independent physician, each shall appoint a
physician and those two physicians shall select a third who shall make such
determination in writing. The determination of Disability made in writing to the
Company and Executive shall be final and conclusive for all purposes of the
Agreement and any other agreement with Executive that incorporates this
definition of “Disability”.

(c) By the Company Without Cause; Resignation by Executive for Good Reason. The
Employment Term and Executive’s employment hereunder may be terminated by the
Company without Cause (other than by reason of death or Disability) or upon
Executive’s resignation for Good Reason. If Executive’s employment is terminated
by the Company without Cause (other than by reason of death or Disability) or
Executive resigns for Good Reason (except as otherwise provided in
Section 7(e)), Executive shall be entitled to receive:

(i) the Accrued Rights;

(ii) provided Executive (x) does not violate the restrictions set forth in
Section 8 of this Agreement and (y) executes, delivers and does not revoke a
general release of claims against the Company, its subsidiaries and its
stockholders (excluding claims for indemnification and claims for liability
insurance coverage under officer and director policies):

(A) a lump sum payment equal to two and one half (2.5) times the sum of
Executive’s annualized Base Salary; and

(B) a Pro Rata Bonus.

(iii) Executive, his spouse and eligible dependents (to the extent covered
immediately prior to such termination) shall continue to be eligible to
participate in all of the Company’s group health plans on the same terms and
conditions as active employees of the Company until the earlier of (x) thirty
(30) months from the date of termination of Executive’s employment (the
“Severance Period”), to the extent that Executive was eligible to participate in
such plans immediately prior to the date of termination, or (y) until Executive
is, or becomes, eligible for comparable coverage (determined on a
coverage-by-coverage and benefit-by-benefit basis) under the group health plans
of a subsequent employer, provided that, if Executive continues to receive
benefits pursuant to this Section 7(c)(iii) during a period of time during
which, in the absence of the

 

6



--------------------------------------------------------------------------------

benefits provided in this Section 7(c)(iii), Executive would not otherwise be
entitled to continuation coverage under Section 4980B of the Internal Revenue
Code of 1986, as amended (the “Code”), Executive shall receive reimbursement for
all medical expenses on the date no later than the end of the calendar year
immediately following the calendar year in which the applicable expenses have
been incurred. The COBRA health care continuation coverage period under
Section 4980B of the Code, or any replacement or successor provision of United
States tax law, shall run concurrently with the Severance Period.

Following Executive’s termination of employment by the Company without Cause
(other than by reason of Executive’s death or Disability) or upon Executive’s
resignation for Good Reason, except as set forth in this Section 7(c) or
otherwise provided in Section 7(e) and for any rights to indemnification and
claims for liability insurance coverage under officer and director policies,
Executive shall have no further rights to any compensation or any other benefits
under this Agreement.

(d) Expiration of Employment Term. (i) Election Not to Extend the Employment
Term.

(i) In the event Executive elects not to extend the Employment Term pursuant to
Section 1, unless Executive’s employment is earlier terminated pursuant to
paragraphs (a), (b), (c), or (e) of this Section 7, the Employment Term shall
expire and Executive’s employment hereunder shall terminate on the close of
business on the day immediately preceding the commencement of a subsequent
Renewal Term, and Executive shall be entitled to receive the Accrued Rights.
Except as set forth in this Section 7(d)(i) and for any rights to
indemnification and claims for liability insurance coverage under officer and
director policies, Executive shall have no further rights to any compensation or
any other benefits under this Agreement.

(ii) In the event the Company elects not to extend the Employment Term pursuant
to Section 1, unless Executive’s employment is earlier terminated pursuant to
paragraphs (a), (b), (c), or (e) of this Section 7, the Employment Term shall
expire and Executive’s employment hereunder shall terminate on the close of
business on the day immediately preceding the commencement of a subsequent
Renewal Term, and Executive shall be entitled to receive the payments and
benefits applicable to a termination of Executive’s employment without Cause
pursuant to Section 7(c) or Section 7(e), as applicable. Except as set forth in
this Section 7(d)(ii) and for any rights to indemnification and claims for
liability insurance coverage under officer and director policies, Executive
shall have no further rights to any compensation or any other benefits under
this Agreement, Executive shall have no further rights to any compensation or
any other benefits under this Agreement.

(e) Change in Control; Section 4999.

(i) Change in Control. Notwithstanding any provision contained herein, if
Executive’s employment is terminated by the Company without Cause (other than by
reason of death or Disability) or if Executive resigns for Good Reason, in
either case, within twenty-four (24) months following a Change in Control (as
defined in Annex A), Executive shall be entitled to receive:

 

7



--------------------------------------------------------------------------------

(A) the Accrued Rights;

(B) provided Executive (x) does not violate the restrictions set forth in
Section 8 of this Agreement and (y) executes, delivers and does not revoke a
general release of claims against the Company, its subsidiaries and its
stockholders (excluding claims for indemnification and claims for liability
insurance coverage under officer and director policies), a lump sum payment
equal to two and one half times the sum of: (1) Executive’s annualized Base
Salary and (2) Executive’s Annual Bonus Target;

(C) a Pro Rata Bonus; and

(D) Executive, his spouse and eligible dependents (to the extent covered
immediately prior to such termination) shall continue to be eligible to
participate in all of the Company’s group health plans on the same terms and
conditions as active employees of the Company until the earlier of
(x) termination of the Severance Period, to the extent that Executive was
eligible to participate in such plans immediately prior to the date of
termination, or (y) until Executive is, or becomes, eligible for comparable
coverage (determined on a coverage-by-coverage and benefit-by-benefit basis)
under the group health plans of a subsequent employer, provided that, if
Executive continues to receive benefits pursuant to this Section 7(e)(i)(D)
during a period of time during which, in the absence of the benefits provided in
this Section 7(e)(i)(D), Executive would not otherwise be entitled to
continuation coverage under Section 4980B of the Internal Revenue Code of 1986,
as amended (the “Code”), Executive shall receive reimbursement for all medical
expenses on the date no later than the end of the calendar year immediately
following the calendar year in which the applicable expenses have been incurred.
The COBRA health care continuation coverage period under Section 4980B of the
Code, or any replacement or successor provision of United States tax law, shall
run concurrently with the Severance Period.

(ii) Section 4999. If, by reason of, or in connection with, any transaction that
occurs after the Effective Date, Executive would be subject to the imposition of
the excise tax imposed by Section 4999 of the Code, but the imposition of such
tax could be avoided by approval of shareholders described in
Section 280G(b)(5)(B) of the Code, then Executive may cause the Company to seek
such approval, in which case the Company shall use its reasonable best efforts
to cause such approval to be obtained and Executive shall cooperate and execute
such waivers as may be necessary so that such approval avoids imposition of any
excise tax under Section 4999. If the Executive fails to cause the Company to
seek such approval, Exhibit I shall not apply and Executive shall not be
entitled to any gross-up payment for any resulting tax under Section 4999. If
such approval, even if sought and obtained, would not avoid imposition of the
excise tax imposed under Section 4999, then the provisions of Exhibit I attached
hereto shall apply without any precedent obligation of Executive to seek such
approval.

 

8



--------------------------------------------------------------------------------

Following Executive’s termination of employment following a Change in Control,
except as set forth in this Section 7(e) and for any rights to indemnification
and claims for liability insurance coverage under officer and director policies,
Executive shall have no further rights to any compensation or any other benefits
under this Agreement.

(f) Notice of Termination. Any purported termination of employment by the
Company or by Executive (other than due to Executive’s death) shall be
communicated by written Notice of Termination to the other party hereto in
accordance with Section 9(i) hereof. For purposes of this Agreement, a “Notice
of Termination” shall mean a notice which shall indicate the specific
termination provision in this Agreement relied upon and shall set forth in
reasonable detail the facts and circumstances claimed to provide a basis for
termination of employment under the provision so indicated.

8. Restrictive Covenants.

(a) In consideration of the Company entering into this Agreement with Executive
and hereby promising and committing itself to provide Executive with
Confidential Information and/or specialized training after Executive executes
this Agreement, Executive shall not, directly or indirectly:

(i) at any time during or after the Employment Term, disclose any Confidential
Information pertaining to the business of the Company or any of its Affiliates
or the Sponsor Group or any of their respective Affiliates, except when required
to perform his duties to the Company or one of its subsidiaries, by law or
judicial process;

(ii) at any time during the Employment Term and for a period of twenty-four
(24) months thereafter (the “Non-Compete Period”), directly or indirectly, act
as a proprietor, investor, director, officer, employee, substantial shareholder,
consultant, or partner in any Competing Business in Texas or any other
geographic area in which the Company or its subsidiaries operates or conducts
business; or

(iii) at any time during the Employment Term and for a period of twenty-four
(24) months thereafter, directly or indirectly (i.e., “indirectly” means by
others under your direct supervision or under your indirect supervision but with
your knowledge) (A) solicit customers or clients of the Company or any of its
subsidiaries to terminate their relationship with the Company or any of its
subsidiaries or otherwise solicit such customers or clients to compete with any
business of the Company or any of its subsidiaries, or (B) solicit or offer
employment to any person who is, or has been at any time during the twelve
(12) months immediately preceding the termination of Executive’s employment
employed by the Company or any of its subsidiaries;

 

9



--------------------------------------------------------------------------------

provided, that in each of (ii) and (iii) above, such restrictions shall not
apply with respect to any member of the Sponsor Group or any of its Affiliates
(other than the Company and its subsidiaries). Notwithstanding the foregoing,
for the purposes of Section 8(a), (A) Executive may, directly or indirectly own,
solely as an investment, securities of any Person engaged in the business of the
Company or its Affiliates which are publicly traded on a national or regional
stock exchange or quotation system or on the over-the-counter market if
Executive (I) is not a controlling person of, or a member of a group which
controls, such person and (II) does not, directly or indirectly, own 5% or more
of any class of securities of such Person, and (B) the Non-Compete Period shall
not be triggered by any exercise of tag-along rights under the Sale
Participation Agreement entered into between Executive and Texas Energy Future
Holdings Limited Partnership (the “Sale Participation Agreement”) or Drag
Transaction (as defined in the Sale Participation Agreement) that may occur
after the date hereof.

(b) Notwithstanding subparagraph (a) above, if at any time a court holds that
the restrictions stated in such subparagraph (a) are unreasonable or otherwise
unenforceable under circumstances then existing, the parties hereto agree that
the maximum period, scope or geographic area determined to be reasonable under
such circumstances by such court will be substituted for the stated period,
scope or area. Because Executive’s services are unique and because Executive has
had access to Confidential Information, the parties hereto agree that money
damages will be an inadequate remedy for any breach of this Agreement. In the
event of a breach or threatened breach of this Agreement, the Company or its
successors or assigns may, in addition to other rights and remedies existing in
their favor, apply to any court of competent jurisdiction for specific
performance and/or injunctive relief in order to enforce, or prevent any
violations of, the provisions hereof (without the posting of a bond or other
security).

(c) For purposes of this Section 8, the terms listed below shall be defined as
follows:

(i) Affiliate shall mean with respect to any Person, any entity directly or
indirectly controlling, controlled by or under common control with such Person;
provided, however, for purposes of this Agreement, Texas Energy Future
Co-Invest, LP shall not be deemed to be an Affiliate of the Sponsor Group or any
members of the Sponsor Group.

(ii) Competing Business shall mean any business that directly or indirectly
competes, at the relevant determination date, with one or more of the businesses
of the Company, or its Affiliates in any geographic area where the Company or
its Affiliates operate.

(iii) Confidential Information shall mean all non-public information concerning
trade secret, know-how, software, developments, inventions, processes,
technology, designs, the financial data, strategic business plans or any
proprietary or confidential information, documents or materials in any form or
media, including any of the foregoing relating to research, operations,
finances, current and proposed products and services, customers, advertising and
marketing, and other non-public, proprietary, and confidential information of
the Restricted Group, excluding any such non-public information that (i) is
required by court or administrative order to be disclosed or (ii) becomes
generally available to the public other than as a result of Executive’s
disclosure or failure to safeguard in violation of this Section 8.

 

10



--------------------------------------------------------------------------------

(iv) Person shall mean “person,” as such term is used for purposes of
Section 13(d) or 14(d) of the Securities Exchange Act of 1934, as amended (or
any successor thereto).

(v) Restricted Group shall mean, collectively the Company, its subsidiaries, the
members of the Sponsor Group and their respective Affiliates.

(vi) Sponsor Group shall mean Kohlberg Kravis Roberts & Co. L.P., TPG Capital
L.P., and Goldman, Sachs & Co.

9. Miscellaneous.

(a) Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Texas without regard to conflicts of
laws principles thereof.

(b) Entire Agreement. Except as otherwise provided herein, this Agreement
contains the entire understanding of the parties with respect to the employment
of Executive by the Company and/or its affiliates and supersedes all prior
agreements and understandings. There are no restrictions, agreements, promises,
warranties, covenants or undertakings between the parties with respect to the
subject matter herein other than those expressly set forth herein.

(c) No Waiver. The failure of a party to insist upon strict adherence to any
term of this Agreement on any occasion shall not be considered a waiver of such
party’s rights or deprive such party of the right thereafter to insist upon
strict adherence to that term or any other term of this Agreement.

(d) Severability. In the event that any one or more of the provisions of this
Agreement shall be or become invalid, illegal or unenforceable in any respect,
the validity, legality and enforceability of the remaining provisions of this
Agreement shall not be affected thereby.

(e) Assignment. This Agreement, and all of Executive’s rights and duties
hereunder, shall not be assignable or delegable by Executive. Any purported
assignment or delegation by Executive in violation of the foregoing shall be
null and void ab initio and of no force and effect. This Agreement may be
assigned by the Company to a person or entity which is an affiliate or a
successor in interest to substantially all of the business operations of the
Company, provided that the assignee expressly assumes all of the Company’s
obligations under this Agreement and all other related agreements to which
Executive and the Company are parties. Upon such assignment, the rights and
obligations of the Company hereunder shall become the rights and obligations of
such affiliate or successor person or entity.

(f) Set Off; Mitigation. The Company’s obligation to pay Executive the amounts
provided and to make the arrangements provided hereunder shall not be subject to
setoff, counterclaim or recoupment of amounts owed by Executive to the Company
or its affiliates. Executive shall not be required to mitigate the amount of any
payment provided for pursuant to this Agreement by seeking other employment and,
except as expressly provided herein, no amount payable hereunder shall be
reduced by any payments or benefits received from such subsequent employment.

 

11



--------------------------------------------------------------------------------

(g) Compliance with Section 409A of the Code. Notwithstanding anything herein to
the contrary, if, at the time of Executive’s termination of employment with the
Company, the Company has securities which are publicly traded on an established
securities market, and Executive is a “specified employee” (as defined in
Section 409A of the Code and the Treasury Regulations thereunder), and the
deferral of the commencement of any payments or benefits otherwise payable
pursuant to Section 7 as a result of such termination of employment is necessary
in order to prevent any accelerated or additional tax under Section 409A of the
Code, then, to the minimum extent required by Section 409A of the Code, the
Company shall defer the commencement of the payment of any such payments or
benefits hereunder (without any reduction in such payments or benefits
ultimately paid or provided to Executive) until the date that is six (6) months
following Executive’s termination of employment with the Company (or the
earliest date as is permitted under Section 409A of the Code), provided that
amounts which do not exceed the limits set forth in Section 402(g)(1)(B) of the
Code in the year of such termination shall be payable immediately upon
termination. If any payments or benefits are deferred due to such requirements,
such amounts shall be paid in a lump sum to Executive at the end of such six
(6) month period. The Company shall consult with Executive in good faith
regarding the implementation of the provisions of this Section 9(g).

(h) Successors; Binding Agreement. This Agreement shall inure to the benefit of
and be binding upon personal or legal representatives, executors,
administrators, successors, heirs, distributees, devisees and legatees. In the
event of Executive’s death before receiving all amounts and benefits due him
hereunder, such amounts shall be payable to Executive’s estate.

(i) Notice. For the purpose of this Agreement, notices and all other
communications provided for in the Agreement shall be in writing and shall be
deemed to have been duly given when delivered by hand or overnight courier or
three (3) days after it has been mailed by United States registered mail, return
receipt requested, postage prepaid, addressed to the respective addresses set
forth below in this Agreement, or to such other address as either party may have
furnished to the other in writing in accordance herewith, except that notice of
change of address shall be effective only upon receipt.

 

If to Company to:   

Energy Future Holdings Corp.

1601 Bryan Street

Dallas, Texas 75201-3411

Attention: General Counsel

If to Executive to:    The most recent address on the payroll records of the
Company

(j) Executive Representation. Subject to the receipt of the waiver from the
Executive’s current employer (which waiver has been agreed to by such employer),
Executive hereby represents to the Company that the execution and delivery of
this Agreement by Executive and the performance by Executive of Executive’s
duties hereunder shall not constitute a breach of, or otherwise contravene, the
terms of any employment agreement, separation agreement or other agreement or
policy to which Executive is a party or otherwise bound.

 

12



--------------------------------------------------------------------------------

(k) Captions; Section References. The captions included herein are for
convenience of reference only and shall be ignored in the construction or
interpretation hereof. All references to sections of statutes, regulations or
rules shall be deemed to be references to any successors section.

(l) Further Assurances. The parties shall, with reasonable diligence, do all
things and provide all reasonable assurances as may be required to complete the
transactions contemplated by this Agreement, and each party shall provide such
further documents or instruments required by any other party as may be
reasonably necessary or desirable to give effect to this Agreement and carry out
its provisions.

(m) Cooperation. For a period of six (6) years after his termination, Executive
shall provide Executive’s reasonable cooperation in connection with any action
or proceeding (or any appeal from any action or proceeding) which relates to
events occurring during Executive’s employment hereunder, provided that the
Executive and the Company shall coordinate with Executive’s schedule so as to
minimize the extent to which such cooperation interferes with his other business
activities and the Company shall use reasonable efforts to avoid material
interference with Executive’s personal activities. The Company shall pay all of
Executive’s expenses incurred in connection with providing such cooperation
including, without limitation, travel (transportation, lodging, meals, etc.) in
a level of comfort comparable to that enjoyed while employed hereunder and
reasonable attorneys fees of counsel selected by him.

(n) Withholding Taxes. The Company may withhold from any amounts payable under
this Agreement such Federal, state and local taxes as may be required to be
withheld pursuant to any applicable law or regulation.

(o) Counterparts. This Agreement may be signed in counterparts, each of which
shall be an original, with the same effect as if the signatures thereto and
hereto were upon the same instrument.

(p) Amendments. This Agreement may not be altered, modified, or amended except
by written instrument signed by the parties hereto.

(q) Indemnification. The Company, Texas Energy Future Holdings Limited
Partnership and Texas Energy Future Merger Sub Corp. shall indemnify and hold
Executive harmless for all acts and omissions occurring during his employment or
service as a member of the Board of the Company and of such other companies (as
applicable), or both, to the maximum extent provided under each of the Company’s
and such other companies’ charter, limited partnership agreement, by-laws and
applicable law. During the Term and for a term of six years thereafter, the
Company, or any successor to the Company, and such other companies, above, and
their successors, shall purchase and maintain, at its own expense, directors and
officers liability insurance providing coverage for Executive in the same amount
as for members of the Board.

 

13



--------------------------------------------------------------------------------

(r) Inconsistency. In the event of any inconsistency between this Agreement and
any other plan, program, practice or other agreement between Executive and the
Company, the terms of this Agreement shall control unless, by specific reference
to this subparagraph (r), Executive and the Company expressly agree in writing
to the contrary.

 

14



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.

 

ENERGY FUTURE HOLDINGS CORP. By:   /s/ Riz Chand   Name:   Riz Chand   Title:  
SVP - HR EXECUTIVE:     John F. Young   NAME:  

 

15



--------------------------------------------------------------------------------

Appendix A

Relocation Expenses

 

  •  

Costs associated with the physical packing and moving of Executive’s possessions
from the metropolitan Chicago, Illinois area to the metropolitan Dallas, Texas
area (including vehicles and any watercraft)

 

  •  

Travel expenses incurred by Executive and his family in connection with
searching for a new home in the metropolitan Dallas, Texas area

 

  •  

Temporary living expenses for 180 days from the Effective Date

 

  •  

Closing and financing costs (including broker’s commissions, loan charges and
reasonable attorneys fees) in connection with the sale of Executive’s current
residence in the metropolitan Chicago, Illinois area and the purchase of a new
residence in the metropolitan Dallas, Texas area

 

  •  

The purchase of Executive’s current residence in the metropolitan Chicago,
Illinois area in the event such residence is not sold within a reasonable time
following the Effective Date

 

  •  

A miscellaneous non-itemized cash allowance of $40,000

 

16



--------------------------------------------------------------------------------

Exhibit I

Paragraph 1. In the event it shall be determined that any payment, benefit or
distribution (or combination thereof) by the Company, any of its affiliates, or
one or more trusts established by the Company or any of its affiliates for the
benefit of their employees, to or for the benefit of Executive (whether paid or
payable or distributed or distributable pursuant to the terms of this Agreement,
or otherwise) (a “Payment”) is subject to the excise tax imposed by Section 4999
of the Code or any interest or penalties are incurred by Executive with respect
to such excise tax (such excise tax, together with any such interest and
penalties, hereinafter collectively referred to as the “Excise Tax”), Executive
shall be entitled to receive an additional payment (a “Gross-Up Payment”) in an
amount such that after payment by Executive of all taxes (including any interest
or penalties imposed with respect to such taxes), including, without limitation,
any income taxes (and any interest and penalties imposed with respect thereto)
and the Excise Tax imposed upon the Gross-Up Payment, Executive retains an
amount of the Gross-Up Payment equal to the Excise Tax imposed upon the
Payments.

Paragraph 2. All determinations required to be made under this Exhibit I,
including whether and when a Gross-Up Payment is required and the amount of such
Gross-Up Payment and the assumptions to be utilized in arriving at such
determination, shall be made by Deloitte & Touche LLP or such other nationally
recognized certified public accounting firm as may be designated by the Company
(the “Accounting Firm”) which shall provide detailed supporting calculations
both to the Company and Executive within ten (10) business days of the receipt
of notice from Executive that there has been a Payment, or such earlier time as
is requested by the Company; provided that for purposes of determining the
amount of any Gross-Up Payment, Executive shall be deemed to pay federal income
tax at the highest marginal rates applicable to individuals in the calendar year
in which any such Gross-Up Payment is to be made and deemed to pay state and
local income taxes at the highest effective rates applicable to individuals in
the state or locality of Executive’s residence or place of employment in the
calendar year in which any such Gross-Up Payment is to be made, net of the
maximum reduction in federal income taxes that can be obtained from deduction of
such state and local taxes, taking into account limitations applicable to
individuals subject to federal income tax at the highest marginal rates. All
fees and expenses of the Accounting Firm shall be borne solely by the Company.
Any Gross-Up Payment, as determined pursuant to this Exhibit I, shall be paid by
the Company to Executive (or to the appropriate taxing authority on Executive’s
behalf) when due. If the Accounting Firm determines that no Excise Tax is
payable by Executive, it shall so indicate to Executive in writing. Any
determination by the Accounting Firm shall be binding upon the Company and
Executive (subject to Paragraph 3). As a result of the uncertainty in the
application of Section 4999 of the Code, it is possible that the amount of the
Gross-Up Payment determined by the Accounting Firm to be due to (or on behalf
of) Executive was lower than the amount actually due (“Underpayment”). In the
event that the Company exhausts its remedies pursuant to Paragraph 3 of Exhibit
I and Executive thereafter is required to make a payment of

 

17



--------------------------------------------------------------------------------

any Excise Tax, the Accounting Firm shall determine the amount of the
Underpayment that has occurred, and any such Underpayment shall be promptly paid
by the Company to or for the benefit of Executive (but in any case no later than
the calendar year following the calendar year in which such tax was payable).

Paragraph 3. Executive shall notify the Company in writing of any claim by the
Internal Revenue Service that, if successful, would require the payment by the
Company of any Gross-Up Payment. Such notification shall be given as soon as
practicable but no later than ten (10) business days after Executive is informed
in writing of such claim and shall apprise the Company of the nature of such
claim and the date on which such claim is requested to be paid. Executive shall
not pay such claim prior to the expiration of the thirty (30) day period
following the date on which it gives such notice to the Company (or such shorter
period ending on the date that any payment of taxes with respect to such claim
is due). If the Company notifies Executive in writing prior to the expiration of
such period that it desires to contest such claim, Executive shall (i) give the
Company any information reasonably requested by the Company relating to such
claim, (ii) take such action in connection with contesting such claim as the
Company shall reasonably request in writing from time to time, including,
without limitation, accepting legal representation with respect to such claim by
an attorney reasonably selected by the Company, (iii) cooperate with the Company
in good faith in order to effectively contest such claim and (iv) permit the
Company to participate in any proceedings relating to such claim; provided,
however, that the Company shall bear and pay directly all costs and expenses
(including additional interest and penalties) incurred in connection with such
contest and shall indemnify and hold Executive harmless, on an after-tax basis,
for any Excise Tax or income tax (including interest and penalties with respect
thereto) imposed as a result of such representation and payment of costs and
expenses. Without limitation on the foregoing provisions of this Paragraph 3,
the Company shall control all proceedings taken in connection with such contest
and, at its sole option, may pursue or forego any and all administrative
appeals, proceedings, hearings and conferences with the taxing authority in
respect of such claim and may, at its sole option, either direct Executive to
pay the tax claimed and sue for a refund or contest the claim in any permissible
manner, and Executive agrees to prosecute such contest to a determination before
any administrative tribunal, in a court of initial jurisdiction and in one
(1) or more appellate courts, as the Company shall determine; provided that if
the Company directs Executive to pay such claim and sue for a refund, the
Company shall advance the amount of such payment to Executive, on an
interest-free basis, and shall indemnify and hold Executive harmless, on an
after-tax basis, from any Excise Tax or income tax (including interest or
penalties with respect thereto) imposed with respect to such advance or with
respect to any imputed income with respect to such advance; provided, further,
that if Executive is required to extend the statute of limitations to enable the
Company to contest such claim, Executive may limit this extension solely to such
contested amount. The Company’s control of the contest shall be limited to
issues with respect to which a Gross-Up Payment would be payable hereunder and
Executive shall be entitled to settle or contest, as the case may be, any other
issue raised by the Internal Revenue Service or any other taxing authority.

Paragraph 4. If, after the receipt by Executive of an amount paid or advanced by
the Company pursuant to this Exhibit I, Executive becomes entitled to receive
any refund with respect to a Gross-Up Payment, Executive shall (subject to the
Company’s complying with the requirements of Paragraph 3 of this Exhibit I)
promptly pay to the Company the amount of such refund

 

18



--------------------------------------------------------------------------------

received (together with any interest paid or credited thereon after taxes
applicable thereto). If, after the receipt by Executive of an amount advanced by
the Company pursuant to Paragraph 3 of this Exhibit I, a determination is made
that Executive shall not be entitled to any refund with respect to such claim,
and the Company does not notify Executive in writing of its intent to contest
such denial of refund prior to the expiration of thirty (30) days after such
determination, then such advance shall be forgiven and shall not be required to
be repaid, and the amount of such advance shall offset, to the extent thereof,
the amount of the Gross-Up Payment required to be paid.

Paragraph 5. For the avoidance of doubt, all payments to or for the benefit of
Executive provided for in this Exhibit I shall be made no later than the end of
the calendar year in which the applicable Excise Tax has become due, or if as a
result a tax audit or litigation, it is determined that no additional Excise Tax
has become due, the end of the calendar year in which the audit is completed or
there is a final and non-appealable settlement or other resolution.

 

19